 NOT FOR PUBLICATION

                                UNITED STATES DISTRiCT COURT
                                   DISTRICT OF NEW JERSEY


                                                                 Civil Action No.: 18-13120 (JLL)
 TZVI SMALL, M.D.,

                       Plaintiff,
                                                                               OPINION
 V.


 OXFORD HEALTH INSURANCE, INC., et
 ci!.,

                       Defendants.


LINARES. Chief District Judge.

         This matter comes before the Court by way of Defendants Oxford Health Insurance, Inc.

and United Heahhcare Services, Inc.’s Motion to Dismiss Plaintiff Tzvi Small, M.D.’s Complaint,

pursuant to Federal Rule of Civil Procedure 12(b)(6). (ECF No. 8). Plaintiff submitted opposition.

(ECF No. 11). Despite being granted additional time by this Court, (ECF No. 15), Defendants did

not file a reply. The Court has considered the parties’ submissions and decides this matter without

oral argument pursuant to Federal Rule of Civil Procedure 78. For the reasons stated herein, the

Court hereby denies Defendants’ Motion in part, with the exception that the Court shall dismiss

Plaintiffs claim for quantum meritit.

                                           I.      BACKGROUND’

         Patient “D.H.” is insured by and receives medical benefits from Defendants, which are

insurance companies with their principal places of business in Connecticut. (Cornpl.                ¶J 2—3,   7;




 This background is derived from Plaintiff’s Complaint, (ECF No. 1—1 (“Compl.”)), which the Court must accept as
  true at this stage of the proceedings. SeeA/ston v. Countnwitle Fin. Coip., 585 f.3d 753, 758 (3d Cir. 2009).
ECF No. 1     ¶ 7).   Plaintiff is a plastic surgeon who practices in New Jersey. (Compi.        ¶f    1, 6, 18).

Plaintiff is not a participating provider in Defendants’ insurance network. (Compi.           ¶ 14).   Plaintiff

alleges that he received written authorization from Defendants to perform a “medically-necessary”

breast reconstruction surgery on Patient. (Compi.          ¶J   16—1 7). Plaintiff performed said surgery on

December 19, 2016. (Compl.         ¶   17).

        After the surgery, Plaintiff requested payment from Defendants in the amount of $129,600,

which according to Plaintiff “represents [the] normal and reasonable charges for the complex

procedure performed by a Board-Certified Plastic Surgeon and Surgeon practicing in New Jersey.”

(Compl.   ¶   19). However, Plaintiff claims that Defendants only paid around $10,639, which left a

remaining balance of SI 18,960.75. (Compl.           ¶   20). Plaintiff alleges that Defenclants: (1) were

aware that Plaintiff was not a provider in their network; (2) did not disclose to Plaintiff that they

would not pay the full amount of the surgery: and (3) induced Plaintiff to perform the surgery with

no intention of paying the full amount. (Compi.          ¶J 21).
       In addition to the above allegations, Plaintiff also alleges that Medical Audit and Review

Solutions (“Review Solutions”) contacted him at some point after the surgery. (Cornpl.                   ¶   23).

According to Plaintiff, Review Solutions was an agent of Defendants and attempted to resolve

Plaintiffs claim against Defendants for the cost of the surgery. (Compi.            ¶ 23).   Plaintiff alleges

that Review Solutions offered Plaintiff $3 1,055.20 if Plaintiff forgave the remaining balance of

the surgery. (Compi.     ¶ 23).   Plaintiff accepted this agreement, which was allegedly memorialized

in writing (“the Agreement”). (Compl.         ¶f 23—24).   Specifically, the Agreement was dated January

9, 2017 and stated:

                 Pursuant to our recent conversation, by signing below, [Plaintiff]
                 agrees to: (i) accept the Agreed Amount [of $31,055.20] (less
                 deductible, co-insurance, co-payment or other patient responsibility
                 or non-covered services as defined by the plan) as payment in full
               for claims/bills from plans serviced by MultiPlan that are submitted
               by [Defendants] and determined to be eligible for the services
               rendered to the Patient on the dates listed above; (ii) not to balance
               bill the Patient for the difference between the Amount of the
               Claim/Bill and the Agreed Amount; and (iii) reduce the liability of
               the Patient and [Defendants].

                         By signing below, the Provider agrees and acknowledges
               that: (i) [Review Solutions] and MultiPlah are not payors and are not
               financially responsible for any payments due to [Plaintiffi; (ii) the
               payment of benefits, if any, is subject to the terms and conditions of
               the Patient’s plan; and (iii) this agreement does not constitute, nor
               should it be construed as a guarantee of benefit payment by
               [Defendants]. [PlaintiffJ retains the right to bill the Patient (or
               financially responsible party) for items not covered under the
               Patient’s benefit plan.

(ECE No. 11-10 at 2 (“Agreement”)).

       Despite the Agreement, Plaintiff claims that Defendants never made any payment beyond

the original amount of approximately S10,639.     (Compi.    ¶ 26).    Plaintiff argues that Defendants’

failure to pay the remaining $20,415.92 was a breach of the Agreement.                  (Compl.   ¶   27).

Furthermore. Plaintiff claims in the alternative that the course of conduct between the parties, and

particularly Defendants’ authorization of the     surgery,   created an implied contract in which

Defendants agreed to pay “the fair and reasonable rates for” performing the surgery, i.e., the

remaining balance of $118,960.75. (Compl.     ¶ 29—33).
       Accordingly. Plaintiff brought suit in New Jersey Superior Court, alleging the following

causes of action: (1) Breach of the Agreement (“Count One”): (2) Breach of Implied Contract

(“Count Two”); (3) Promissory Estoppel (“Count Three”); (4) Account Stated (“Count Four”);

and (5) Quantum Meruit (“Count Five”). (Compl.      ¶J 22—51).        Defendants removed the action to

this Court. (ECF No. I). Now, Defendants move to dismiss Plaintiffs Complaint.
                                     II.      LEGAL STANDARD

        To withstand a motion to dismiss for failure to state a claim, a “complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.”

Ashcro/1 v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Be!! At!. Coip. v. Twomb!, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. (citing Twonthft, 550 U.S. at 556). “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted ctnlawfttlly.”

Id. (quoting Twombly, 550 U.S. at 556).

       To determine the sufficiency of a complaint under Twomb!y and Iqbal in the Third Circuit,

the Court must: (1) “tak[e] note of the elements [the] plaintiff must plead to state a claim”; (2)

“identify allegations that. because they are no more than conclusions, are not entitled to the

assumption of truth”; and (3) “[w]hen there are well—pleaded factual allegations, [the] court should

assume their veracity and then determine whether they plausibly give rise to an entitlement to

relief.” Connellr v. Lctne Constr. Coip., 809 F.3d 780, 787 (3d Cir. 2016) (internal quotations and

citations omitted). “In deciding a Rule 12(b)(6) motion, a court must consider only the complaint,

exhibits attached to the complaint, matters of public record, as well as undisputedly authentic

documents if the complainant’s claims are based upon these documents.” Mayer v. Belicliick, 605

F.3d 223, 230 (3d Cir. 2010).

                                           III.   ANALYSIS

   A. ERISA Preemption

       Defendants argue that Plaintiffs claims are preempted by the Employee Retirement

Income Security Act, 29 U.S.C.     § 1001, et seq. (“ERISA”), because Patient’s insurance plan is


                                                  4
governed by ERISA. State law claims are preempted by ER1SA under two “separate but i-elated”

standards—either completely oi- expressly. Pri’zhoii’ski v. US. Iiectlthcctre, Inc.. 245 F.3d 266,

270 (3d Cii-. 2001). As explained in   more   detail below, Defendants have not persuaded the Court

that ERISA preempts Plaintiffs claims under either standard.

         • Complete Preemption

        A state law claim is completely preempted by ERISA “only if: (1) the plaintiff could have

brought the claim under   § 502(a) [of ERISA]; and (2) no other independent legal duty supports the
plaintiffs claim.” PU. (Jaipenters & the Trs. Thereofv. Tishman Cons/i-. Coip. ofl’Ui, 760 F.3d

297, 303 (3d Cir. 2014) (citing Pascctck Vciller Hosp. Inc. v. Locct/ 464A UfCW Welfitre

Reimbursement Pictu, 38$ F.3d 393. 400 (3d Cir. 2004)). The first prong of this analysis. referred

to as the Pctscctck test, requires the Court to determine whether the plaintiff would have standing

to bring a claim under ERISA. F. Coctst Athcmced Plastic Sttigen’ v. AmeriHectith. No. 1 7-8409,

201$ WL 1226104, at *2 (D.N.J. Mar. 9, 201$) (quoting Progressive Spine & Orthopctedics, LLC

v. Anthem Bltte Ci-oss B/tie Shield, No. 17-536, 2017 WL 4011203, at *5 (D.N.J. Sept. 11, 201 7)).

In making this determination, the Court must look at whether Plaintiff “is the type of party that

can bring a claim pursuant to” ERISA, and whether Plaintiffs claims “can be construed as

colorable claim[s] for benefits” under ERISA. Id.

       Here, Plaintiffs claims do not satisfy the first prong of the Pascctck test. Plaintiff is not a

beneficiary or participant of Patient’s ERISA-regulated plan, and Plaintiff does not allege that he

was assigned benefits to Patient’s ERISA-regulated plan. (Compl.       ¶ 14). Rather, Plaintiff is an
out-of-network healthcare provider assel-ting state law contract claims on his own behalf not on

behalfofPatient. (See genei-alli Comph). Additionally, Plaintiffs claims cannot be construed as

“colorable claim{s] for benefits,” as he “does not challenge the type, scope or pi-ovision of benefits



                                                  5
under” Patient’s ERISA—regulated plan, bctt rather “oniy asserts [his] right as a third—party provider

to be reimbursed for pre-authorized medical services [he] rendered” to Patient. P. Coast Ath’anced

Plastic Sergei)’, 2018 WL 1226104, at 2. White ERISA “preempts claims regarding coverage or

denials of benefits” under a plan. it “does not   ...   preempt claims over the amount of coverage

provided, which includes disputes over reimbursement.” Id. at *5• Because Plaintiffs claims rio

not meet the first prong of the Pasccick test, the Court concludes, without reaching the second

prong, that Plaintiffs state law claims are not completely preempted by ERISA.

       2. Express Preemption

       ERISA expressly preempts “any and all State laws insofar as they may now or hereafter

relate to any [ERISA] employee benefit plan.” 29 U.S.C.      §   1144(a). “[T]he phrase ‘relate to’ [is]

given its broad commonsense meaning, such that a state law ‘relate[s] to’ a benefit plan ‘in the

normal sense of the phrase, ifit has a connection with or reference to such a plan.” Pilot Life his.

Co. v. Dedeattx, 481 U.S. 41,47(1987) (quoting Metro. Li/b Ins. Co. v. Mass., 471 U.S. 724, 739

(1985)). The Supreme Court has described two categories in which ERISA expressly preempts a

state law claim: (1) “if[a state law claim] has a ‘reference to’ ERISA plans” or (2) if a state law

claim “has an impermissible ‘connection with’ ERISA plans.” Gobeille          1’.   Liberty Mitt. Ins. Co.,

136 S. Ct. 936, 943 (2016) (citations omitted).

       In a recent and nearly identical case   out of   this District, the Court denied an insurance

company’s motion to dismiss, concluding that a plaintiff healthcare provider’s state law claims,

premised on the defendant’s preauthorization of a medical procedure, were not preempted by

ERISA. Glastein v. Aetna, Inc., No. 18-9262, 2018 WL 4562467 (D.N.J. Sept. 24, 2018). The

Court found that the plaintiffs claims did not “refer to” an ERISA plan because “the Complaint

does not claim that Plaintiff was a contracting party to any ERISA plan” nor “allege that payment



                                                  6
    [was] due to [Plaintiff] according to the terms of an ERISA plan.” Ic!. at *2. The allegations of an

implied contract “[did] nothing to suggest” that the plaintiffs claims would “require examination

of an ERISA plan.” Id. The Coutt also concluded that the state law claims did not have an

“impermissible connection with” an ERISA plan, since the “central purpose of ERISA is to protect

plan participants and beneficiaries,” and “claims brought by a provider against an insurance

company do not implicate” that goal. Id. at *3

           The Court reaches the same conclusion here.                  Plaintiffs claims do not “relate to” an

ERISA-regulated plan because the Complaint does not seek damages pursuant to the terms of

Patient’s benefit plan. Indeed, nothing in the Complaint directs the Court to consider the terms of

Patient’s benefit plan. Instead, the Complaint seeks damages arising from an independent

relationship between Plaintiff and Defendants. Although Defendants argue to the contrary that

Plaintiff is seeking additional benefits from Defendants for out-of-network services and that the

Agreement mentions benefit payments that are governed by Patient’s plan, (ECf No. 8-3 at 19—

20), the Court’s analysis is not altered here because, at this stage in the proceedings, the Court is

concerned with the four corners of the Complaint, which bases Defendants’ liability solely on

representations not facially related to Patient’s insurance plan.2 Accordingly, the Court finds that

Plaintiffs claims are not completely or expressly preempted by ERISA.

       B. Breach of the Agreement

           To establish a prima /tcie case for Count One, Plaintiff must show that: (1) a contract

existed between the parties; (2) a party breached the contract; (3) the breach resulted in damages;

and (4) the party alleging the breach performed its obligations in accordance with the contract.



2
    To the extent that Defendants raise arguments regarding the language of the Agreement, as further discussed below
     supra, Section IIl.B.2., said language is better understood at this stage in the proceedings as part of a settlement
     payment that was separate from any ERISA-governed plan.

                                                             7
Frederico v. home Depot, 507 F.3d 1 88, 203 (3d Cir. 2007) (citations omitted). In the absence of

any ambiguity, the meaning of a contract can be interpreted as a matter of law. J.I. Hctss Co. v.

Gilhctne Bldg. Co., $81 f.2d 89, 92 (3d Cir. 1989) (citations omitted).

        Defendants argue that Plaintiff has failed to state a claim for Count One because Plaintiff

has not demonstrated: (1) that Review Solutions was Defendants’ aaent; and (2) that Defendants

manifested an intention to be bound by the Agreement’s plain terms. (ECf No. 8-3 at 8—9). The

Court addresses each of these arguments in turn.

           Authority to Enter into the Agreement

        In order for an agreement between an agent and a third party to bind the principal under

New Jersey law, Plaintiff must show that the agent had either

               (1) express or real authority [that] has been definitely granted; (2)
               implied authority—that is to do all that is proper, customarily
               incidental and reasonably appropriate to the exercise of the authority
               granted; or (3) apparent authority, such as where the principal by
               words, conduct, or other indicative manifestations has “held out” the
               person to be its agent.

Derbin v. Access Wectith Mgint., LLC, No. 11-812, 2011 WL 4751992, at *6 (D.N.J. Oct. 7, 2011)

(citing hloddeson v. Koos Bros., 47 N.J. Super. 224, 232 (App. Div. 1957)).

       Here, Defendants claim that Plaintiff has not set forth any allegations that Defendants

expressly, implicitly, or apparently acithorized Review Solutions to enter into the Agreement with

Plaintiff. (ECF No. 8-3 at 8—9). Instead, according to Defendants, Plaintiff merely offers the

conclusory statement that Review Solutions was an agent of Defendants.      (id.).


       However, the Court finds that the allegations in the Complaint, when taken as       trLie,   are

sufficient at this stage in the proceedings to support the conclusion that Review Solutions had some

form of an agency relationship with Defendants. for example. Plaintiff alleges that Review

Solutions approached Plaintiff as an agent of Defendants to resolve Plaintiffs claim against


                                                 $
Defendants for the cost of the surgery. (Compi.   ¶1J 23—24). Moreover, the Agreement itself states
that Defendants were the “Client/Payor” of Review Solutions. (see Agreement), which with more

evidence may later indicate that an agency relationship existed between Defendants and Review

Solutions. While the Court may ultimately conclude that Review Solutions was not an agent of

Defendants, it would nevertheless be premature to make such a determination at this early stage of

the proceedings and in the absence of discovery. Accordingly, the Court rejects Defendants’ first

argument.

       2. Intent to be Bound

        In their second argument. Defendants correctly point out that the parties must “manifest an

intention to be bound” for an agreement to be enforceable under New Jersey law. See Weichert

Co. Rectitors v. Ri’ctn, 12$ N.J. 427, 435 (1992). Defendants argue that they were not obligated to

abide by the Agreement and pay Plaintiff the agreed upon $3 I ,055.20. because the second

paragraph of the Agreement states that “this agreement does not constitute, nor should it be

construed as a gciarantee of benefit payment by [Defendants].” (ECF No. 8-3 at 9).

       Though Plaintiff did not address it, the Court is nevertheless unconvinced by Defendants’

argument. As the Third Circuit has explained, contracts must be read as a whole, rather than in

isolation. See Ill. Nat’l Ins. Co. v. Wi’ncthctm Worldwide Operations, Inc., 653 f.3d 225, 231 (3d

Cir. 2011) (citing Hardy cx rd. Doudell v.Abdtd-Mcetin, 19$ N.J. 95. 100—102 (2009)). Here,

Defendants’ interpretation of the second paragraph of the Agreement cannot be reconciled with

the language of the first paragraph. which specifically states that Plaintiff would “accept the

Agreed Amount” of $31,055.20 “as payment in full for claims/bills,” and would further agree to

“reduce the liability of the Patient and [Defendants].” (See Agreement). When       construing   the

Agreement as a whole, contrary to Defendants’ interpretation, the first paragraph can be properly



                                                  9
understood as Plaintiffs acceptance of a settlement payment in exchange for the withdrawal of his

claim against Defendants for the cost of the surgery, and the second paragraph merely clarifies that

said payment is not for benefits under Patient’s plan.            At the very least, it wotild be more

appropnate to interpret this language and the surrounding circumstances at summary judgment,

aftei- the parties have had the benefit of discovery.          Accordingly. the Court rejects both of

Defendants’ arguments and finds that Count One survives Defendants’ Motion to Dismiss.

    C. Breach of Implied Contract

        An implied-in-fact contract    ...   is a true contract arising   from mutual agreement and intent

to promise, but in circumstances in which the agreement and promise have not been verbally

expressed.”   Bcter   v. Chase, 392 F.3d 609, 616 (3d Cir. 2004) (quoting In re Penn Cent. Transp.

Co., 831 F.2d 1221, 1228 (3d Cir. 1987)). Therefore, in order to survive a motion to dismiss,

Plaintiff must plead the elements of a contract claim: “(1) the parties entered into a valid contract,

(2) the defendant did not perform his or her obligations under the contract, and (3) the plaintiff

suffered damages as a result.” Days Inn Worldwide, Inc. v. Shara & Sons, Inc., No. 13-1049, 2013

WL 5535959, at *3 (D.N.J. Oct. 7,2013) (quoting Murphy v. Implicito, 392 N.J. Super. 245, 265

(App. Div. 2007)).

       This Court has recently considered a nearly identical case in which it determined at the

motion to dismiss stage that a healthcare provider sufficiently alleged the existence of an implied

contract when the provider rendered services in reliance on the insurance company’s

preauthorization of medical services. See Comprehensive Spine Care, PA. v. Ox/brd Health Ins.,

Inc., No. 18-10036, 2018 WL 6445593. at *5 (D.N.J. Dec. 10, 201 8). Similar to that case, Plaintiff

here has alleged that: (1) the pal-ties entered into an implied contract based on Defendants’ course

of conduct; (2) Defendants failed to pay Plaintiff the reasonable and fair amount for the services



                                                     10
rendered; and (3) Plaintiff suffered damages as a result. (Compi.             ¶f 29—35). Irrespective of any
questions regarding the exact terms of this implied contract, Plaintiffs allegations at this early

stage are sufficient to entitle Plaintiff to discovery to further prove his claim. See Comprehensive

Spine Care, P.A., 201$ WL 6445593, at *5 (concluding same). Accordingly, Count Two survives

Defendants’ Motion to Dismiss.

    D. Promissory Estoppel

        A claim for promissory estoppel under New Jersey law requires a showing of the following

elements: “(1) a clear and definite promise; (2) made with the expectation that the promisee will

rely on it[;] (3) reasonable reliance; and (4) definite and substantial detriment.” Cotter v. Newcirk

Hotts. Auth., 422 F. App’x 95, 99 (3d Cir. 2011) (quoting Toll Bros., Inc. v. 3d. of Chosen

Freeholders, 194 N.J. 223, 253 (2008)).                Here, Plaintiff sufficiently alleges that Defendants

promised to pay him for the surgical services to be rendered at a “fair and reasonable rate,” Plaintiff

relied on this   promise   by performing the surgery, and Plaintiff suffered damages by Defendants’

refusal to pay. (Compl.     ¶ 37—39).   Therefore, the Court concludes that Plaintiff has established a

prima   /iice claim for promissory estoppel and Court Three survives dismissal.                    See E. Coast

Advanced Plastic Sttrgerv v. Aetnct, Inc., No. 17-13676, 201 $ WL 3062907, at *3 (D.N.J. June 21,

201$) (finding that the plaintiff provider sufficiently alleged promissory estoppel “because upon

pre-authorizing the procedures, [the defendant] should have understood that it was reasonable for

Plaintiff to rely on the representations   .   .   which Plaintiff relied on to its detriment”).

    E. Account Stated

        “A claim for account stated is similar to a claim for breach of contract, and requires a

plaintiff to prove that there is an ‘exact and definite balance’ for goods delivered or services

rendered that can be proven by a statement of account.” Progressive freight, Inc. v. Framaur



                                                          11
Assoc., LLC, No. 16-9366,2017 WL 3872327, at *3 (D.NJ. Sept. 5,2017) (quoting Manley Toys,

Ltd. v. Tm’s R Us, mc., No. 12-3072, 2013 WL 244737, at *5 (D.NJ. Jan. 22, 2013)). Here,

Plaintiff claims that: (I) he submitted a bill and request for payment to Defendants after he

completed Patient’s surgery; (2) Defendants acknowledged receipt ofthe bill, paid a small portion,

and made no other objection to the billed amount; and (3) Defendants’ refusal to pay the remaining

balance caused Plaintiff to suffer damages. (Compl.       41-44). As the Court has already found

that Plaintiffsufficiently alleged his claims for breach of contract, breach of implied contract, and

promissory estoppel, the Court similarly finds that Plaintiff has sufficiently alleged a claim for

account stated. See E. Coast Advanced Plastic Swey, 2012 WL 3062907, at *3 (holding plaintiff

provider sufficiently alleged account stated claim, reasoning that, “in pleading adequately the

breach of contract and promissory estoppel claims, it follows that the parties’ conduct may show

mutual agreement as to the exact and definite amount [defendant insurer] owes Plaintiff’).

Accordingly, Count Four survives Defendants’ Motion to Dismiss.

    F. Quantum Menilt

       The doctrine of quantum meruit “is applied when, absent a manifest intention to be bound,

one party has conferred a benefit on another and the circumstances are such that to deny recovery

would be unjust” China Falcon Flying Ltd. v. Dassault Falcon Jet Corp., 329 F. Supp. 3d 56,76

(D.NJ. 2018) (citing Kás Oriental Rugs, Inc. n Ellman, 394 NJ. Super. 272, 226 (App. Div.

2007)). “A plaintiff makes out a proper claim for quantum merstil when it pleads that ‘services

were peffonned with an expectation that the beneficiary would pay for them, and under

circumstances that should have put the beneficiary on notice that the plaintiffexpected to be paid.”

Manley Tm’s, Ltd., 2013 WL 244737, at *6 (quoting Weichen Co. Realtors, 122 NJ. at 438).




                                                12
        Here, Plaintiff claims that: (1) he provided Patient with a “medically—necessary medical

service[]”; (2) “Defendants agreed to pay the fair and reasonable rates for” that service; (3)

Defendants did not pay the full amount for the service performed for Patient; and (4) Plaintiff

suffered damages.    (Compi.   ¶f 46—51).    However, the Coctrt agrees with Defendants that an

insurance company does not derive a benefit from services provided for an insured for purposes

of a quantttm meruit claim. See Broad St. Surgical Ctr., LLC v. UnitedHealth Gip., Inc., No. 11-

2775, 2012 WL 762498, at *5 (D.N.J. Mar. 6, 2012) (stating same) (citations omitted). In light of

this finding, the Court concludes that Plaintiff cannot establish a prima fitcie claim for qitcintlim

merzdt and that Count Five must therefore be dismissed.

                                       IV.     CONCLUSION

       For the aforementioned reasons, the Court hereby grants Defendants’ Motion to Dismiss

to the extent that it seeks to dismiss Count Five, but denies Defendants’ Motion to the extent that

it seeks to dismiss all other claims. An appropriate Order follows this Opinion.



Dated: February    19, 2019.


                                                                    United States District Court




                                                 13
